J-S07010-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA :             IN THE SUPERIOR COURT OF
                                 :                  PENNSYLVANIA
                                 :
             v.                  :
                                 :
                                 :
    DELONTE HAYNES               :
                                 :
                  Appellant      :             No. 979 WDA 2020

    Appeal from the Judgment of Sentence Entered November 15, 2019
     In the Court of Common Pleas of Westmoreland County Criminal
               Division at No(s): CP-65-CR-0000534-2018


BEFORE: SHOGAN, J., DUBOW, J., and KING, J.

MEMORANDUM BY SHOGAN, J.:                          FILED: MAY 26, 2021

       Appellant, Delonte Haynes, appeals from the judgment of sentence

entered on November 15, 2019, after he was convicted by a jury of rape of a

child, involuntary deviate sexual intercourse, indecent assault, and corruption

of minors.1 After review, we affirm.

       The trial court set forth the factual and procedural history underlying

Appellant’s convictions as follows:

             [Appellant, a twenty-two-year-old man,] was charged
       with rape of a child, involuntary deviate sexual intercourse,
       indecent assault, and corruption of minors, alleged to have
       been committed against his young cousin, I.H. I.H. testified
       that he used to live in Pennsylvania with his mother, N.H.,
       his mother’s boyfriend, and [Appellant] at a residence in the
       Arnold/New Kensington area.         During that time, I.H.
       attended school at Mary Queen of Apostles school.
____________________________________________


1 18 Pa.C.S. §§ 3121(c), 3123(b), 3126(a)(7), and 6301(a)(1)(ii),
respectively.
J-S07010-21


     [Appellant] is I.H.’s cousin, as he is the son of N.H.’s sister.
     . . . [Appellant] slept on the third floor of the residence in
     an attic bedroom and I.H. had a second floor bedroom. I.H.
     and [Appellant] were sometimes alone in the house, when
     I.H.’s mother and her boyfriend were at work. They would
     play games on I.H.’s Playstation or [Appellant] would help
     with I.H.’s homework.

            When I.H. was eight or nine years old, [Appellant]
     began showing him heterosexual and homosexual
     pornography on [Appellant’s] phone. [Appellant] began to
     touch I.H. as they were watching the pornography. He
     started by touching I.H.’s leg, but the touching escalated.
     [Appellant] “put his penis inside of me sometimes.” I.H.
     testified that “it would hurt” and he would try to push him
     off.    I.H. would put his mouth on [Appellant’s] penis.
     [Appellant] would touch I.H.’s penis with his hands.
     [Appellant] kissed I.H. with his tongue. The sexual contact
     occurred in I.H’s bedroom, the living room or in the attic.

           I.H. testified that “it happened every day.” Sometimes
     I.H. would tell him to stop, but [Appellant] would call him
     names, calling I.H. a “bitch” and a “faggot.” The last time
     the abuse occurred was when I.H. was ten years old.

           He eventually told his mother that [Appellant] had
     showed him pornography, after she found I.H. watching
     pornography in his bedroom. He did not tell her, at first, that
     anything else happened, because he was scared. He would
     not have told anyone if his mother had not found him
     “watching the movie,” because he didn’t want anyone to
     know and “didn’t want anyone making fun of me.”
     Eventually, however, he told his mother what happened
     between him and [Appellant], and his mother called the
     police.

           I.H. testified that [Appellant] left the residence and
     went somewhere else to live. He wanted [Appellant] to leave
     because “I wanted him to stop.” The abuse did not continue
     after [Appellant] left the house, although I.H. saw him
     occasionally after he left.

           I.H. “did not want to do these things with [Appellant],”
     “did not agree to do these things with [Appellant],” that “he

                                  -2-
J-S07010-21


     told him to stop” and he was “embarrassed about these
     things.”

            N.H., the mother of I.H., testified that she previously
     lived on Sixth Avenue in Arnold, Pennsylvania. [Appellant]
     had lived with N.H. on one previous occasion when he was
     approximately 16 years old. He returned to live with her and
     I.H. in the Fall of 2014, when [Appellant] was in his 20s.
     [Appellant] lived with N.H., I.H. and N.H.’s boyfriend “until
     N.H. kicked the boyfriend out and then it was just [N.H.,
     Appellant,] and I.H.” [Appellant] stayed in the finished attic,
     while I.H. had a bedroom on the second floor. There were
     times when [Appellant] was alone with I.H. [Appellant] lived
     with N.H. for “maybe four months.” N.H. “kicked him out”
     because “he was showing behaviors that I didn’t allow in my
     house and he was acting weird with I.H.” He stayed until
     “late January, maybe February” of 2015.

            After [Appellant] left her residence, [N.H.] saw him
     occasionally. She and I.H. moved to Dorseyville and I.H. was
     attending Fox Chapel schools. During that time, she “caught
     I.H. looking at porn” and asked I.H., “How do you even know
     about porn?” She was expecting to hear from his friends and
     “he told me his cousin” and “I asked what cousin?” “He said
     L.A., which is [Appellant].” She asked I.H. if “anything else
     happened when you were looking at porn” and he said, “No,
     Mom, no, mom.” She did not believe I.H. and asked “did he
     touch you?” I.H. told her [Appellant] “touched him on his
     penis.” I.H. did not reveal any further sexual contact with
     [Appellant] until N.H. “lied to I.H. I told him that I’m going
     to have the police set him up on a lie detector test and
     they’re going to be able to tell me whether he is lying if
     anything else happened with [Appellant], and if they tell me
     anything then you are going to be in trouble if you don’t tell
     me what else happened.” I.H. then revealed to his mother
     that [Appellant] had “tried to penetrate him” and “that
     [Appellant] put his mouth on him and that he put his mouth
     on [Appellant] and that this happened quite often.”

           After I.H. revealed the sexual contact with [Appellant]
     to her, she “absolutely” asked her son about “everybody,”
     “including uncles, cousins, friends of the family. . . I asked
     him about anybody he came into contact with.” I.H. “said no
     one else” had touched him.

                                  -3-
J-S07010-21


                                     * * *

            Chief Eric Doutt, currently the Chief of Police for the
     city of Arnold, testified that he has been a police officer for
     over 29 years. He received the initial report regarding
     [Appellant] on October 12, 2017, when N.H. came to the
     Arnold Police Station. Initially, N.H. reported the incident
     “that occurred with [Appellant] and her son in 2009-2010.”
     After interviewing N.H., however, “it was determined it
     occurred a few years later.”

           The Commonwealth entered Exhibit 2, a certified
     record from the Superior Court of the District of Columbia,
     showing a conviction of [Appellant] for Attempted First
     Degree Child Sex Abuse.          The Commonwealth entered
     Exhibit 3, a factual proffer in support of the guilty plea from
     the District of Columbia, which was signed by [Appellant] and
     defense counsel, David Maxted, Esq., on 6/23/16.

                                     * * *

           [Appellant] testified that N.H. is his aunt and I.H. is his
     cousin. He lived with N.H. the first time in 2006-2007 when
     he was 14 years old and the second time when he was 21.
     The second time he lived with her was for a couple of months.

           He testified that the first time he lived with his aunt,
     N.H., she would “beat me. Like, strip me naked every time.
     And she would beat me with a belt” if he did not complete
     his chores. He lived there for approximately a year and a
     half. His mother came to get him and he moved back to
     Washington D.C. “when he was 15 and he came back to New
     Ken when he was 20, 21.” He lived with N.H., I.H. and N.H.’s
     boyfriend. He was “pretty sure” it was 2014 when he moved
     back to New Kensington. He worked two jobs and was left
     alone with I.H. “not that often.” He testified that he did not
     show I.H. pornographic videos, did not touch him
     inappropriately, did not kiss him on the mouth, did not ask
     him to touch his penis or perform oral sex and never tried to
     place his penis in his buttocks. He testified that he entered
     the plea in Washington, D.C. because “something did happen
     with that person.” However, with I.H. “nothing didn’t (sic)
     happen. I didn’t do anything. I’m not guilty. This is made
     up.” He denied ever inappropriately touching his cousin, I.H.


                                   -4-
J-S07010-21


          He testified that he was not left at home with I.H. and
     N.H. did not work at that time. She was “always home.”
     N.H. asked him to move out, not because they had a
     disagreement, but because she didn’t like who he was
     hanging out with.
                                   * * *

           Appellant was charged by criminal complaint on
     January 8, 2018 with rape of a child, involuntary deviate
     sexual intercourse, indecent assault[,] and corruption of
     minors . . . The Commonwealth filed a notice of intent to
     present evidence pursuant to [Pa.R.E.] 404(b) on or about
     June 28, 2019. [Appellant] filed a Motion in Limine on
     August 7, 2019, which included a motion to bar evidence.
     The motions were heard by this court on August 8, 2019,
     wherein the court denied [Appellant’s] motion in limine and
     granted the Commonwealth’s motion.

           Jury selection commenced August 5, 2019 before the
     Honorable Rita D. Hathaway. Trial commenced on August 8,
     2019, and the jury returned a verdict of guilty on all counts
     on August 9, 2019. [Appellant] was sentenced on November
     15, 2019 to an aggregate sentence of 12 to 34 years’
     incarceration. On December 2, 2019, [Appellant] timely filed
     a notice of appeal to the Pennsylvania Superior Court.

Trial Court Opinion, 2/3/20, at 1–12 (record references and footnotes

omitted).

     Appellant raises the following issues for this Court’s consideration:

     1. Did the Trial Court err in permitting the Commonwealth
     to introduce evidence of a conviction which occurred in time
     after the events of the instant case making it impossible for
     the conviction to be considered a prior bad act under Rule
     404(b) of the Pennsylvania Rules of Evidence?

     2. Did the Trial Court err in permitting the Commonwealth
     to read into the record the facts included in the Appellant’s
     guilty plea in the Superior Court of Washington D.C. over
     the objections of defense counsel that the prejudicial nature
     of the information outweighed the probative value to the
     Jury?


                                  -5-
J-S07010-21


      3. Did the Trial Court err in denying Appellant’s motion for
      a mistrial after 8 of 14 jurors had observed a
      Commonwealth witness engage in a verbal altercation with
      the mother of [Appellant] over the lunch recess on the first
      day of trial?

      4. Did the Trial Court err in replacing juror number 2, over
      defense counsel’s objection, prior to deliberations after juror
      number 2 related to the Court that he believed that a
      witness had lied during their testimony on the
      Commonwealth’s case in chief?

Appellant’s Brief at unnumbered 8.

      Appellant’s first two allegations of error involve the admissibility

and specifics of Appellant’s District of Columbia conviction.      At trial,

through the testimony of Chief Eric Doutt, the Commonwealth entered

Exhibit 2, a certified record from the Superior Court of the District of

Columbia, showing a conviction of Appellant for attempted first degree

child sex abuse, see N.T., 8/8/19, at 184, and Exhibit 3, a factual proffer

in support of Appellant’s guilty plea to that offense signed by Appellant

and his defense counsel. Id. at 185.

      The factual proffer read:

            [H]ad case 2016 CFI 1690 proceeded to trial, the
      Government’s evidence would have proven beyond a
      reasonable doubt that on or about October 8, 2015, within
      the District of Columbia, [Appellant] engaged in a sexual act
      with I.S., a 13 year-old, that is penetration of I.S.’s anus by
      [Appellant’s] finger. The 23-year-old [Appellant] was a
      friend of I.S.’s family and was living with them in October of
      2015 in Southeast, Washington D.C. [Appellant] and I.S.
      were sleeping in the same bedroom. On October 8, 2015,
      I.S. woke up late for school. When his mother asked him
      about it, I.S. told her that he missed his alarm clock. Later
      that morning, I.S. wrote his mother a letter explaining that

                                   -6-
J-S07010-21


      the reason he got up late was because [Appellant] had woken
      him up the night before by licking I.S.’s anus and scrotum.
      During a subsequent forensic interview, I.S. disclosed that
      he woke up to [Appellant] moving his . . . front part back and
      forth with [Appellant’s] fingers in his anus. I.S. disclosed
      that he wrote a letter about what happened to his mother
      because he was tired of [Appellant] touching him.
      [Appellant] was arrested and provided a statement to law
      enforcement.     During     his    statement,      [Appellant]
      acknowledged that he had been sexually abusing I.S. for an
      extended period of time. [Appellant] expressed remorse and
      was cooperative with law enforcement.

N.T., 8/8/19, at 185–186.

      While Appellant initially contended that the evidence of District of

Columbia conviction should not be heard by the jury because it occurred

subsequent to the crimes at issue, see N.T., 8/8/19, at 24, Appellant now

concedes that “‘crimes, wrongs, or acts that occur after the offense may be

admitted.’” Appellant’s Brief at unnumbered 12 (quoting Commonwealth v.

Wattley, 880 A.2d 682, 687 (Pa. Super. 2005) (Appellant’s emphasis

added)). Appellant now urges that because the only similarities in the two

cases were the “ages of the alleged victims and that they may have been

sexually assaulted in different manners,” the trial court “relaxed the standard

to admit evidence of other bad acts and therefore abused its discretion.”

Appellant’s Brief at unnumbered 13. Since analysis of this claim is interwoven

with Appellant’s second argument that the factual proffer in support of

Appellant’s guilty plea was inadmissible because the prejudicial nature of the

information outweighed the probative value to the jury, we address the issues

together.

                                  -7-
J-S07010-21


       It is well settled that the admissibility of evidence is left to the sound

discretion of the trial court, and a reviewing court will not disturb an

evidentiary ruling absent an abuse of that discretion.     Commonwealth v.

Arrington, 86 A.3d 831, 842 (Pa. 2014).            Furthermore, under Pa.R.E.

404(b),2 evidence of “other crimes, wrongs, or other acts” is inadmissible

solely to show a defendant’s bad character or his propensity for committing

criminal acts. Pa.R.E. 404(b)(1); Commonwealth v. Kinard, 95 A.3d 279,

284 (Pa. Super. 2014) (en banc) (citing Commonwealth v. Brookins, 10

A.3d 1251, 1256 (Pa. Super. 2010)). Other crimes evidence is admissible,

however, when relevant for another purpose, including motive, opportunity,

intent, preparation, plan, knowledge, identity, or absence of mistake. Kinard,



____________________________________________


2   Pa.R.E. 404(b) provides:

       (b) Crimes, Wrongs or Other Acts.

              (1) Prohibited Uses. Evidence of a crime, wrong, or
                  other act is not admissible to prove a person’s
                  character in order to show that on a particular
                  occasion the person acted in accordance with the
                  character.

              (2) Permitted Uses. This evidence may be admissible
                  for another purpose, such as proving motive,
                  opportunity, intent, preparation, plan, knowledge,
                  identity, absence of mistake, or lack of accident.
                  In a criminal case this evidence is admissible only
                  if the probative value of the evidence outweighs
                  its potential for unfair prejudice.

Pa.R.E. 404(b)(1)-(2).

                                        -8-
J-S07010-21


95 A.3d at 284; Pa.R.E. 404(b)(2). Such evidence may be admitted, however,

“only if the probative value of the evidence outweighs its potential for unfair

prejudice.” Kinard, 95 A.3d at 284; Pa.R.E. 404(b)(2).

      Regarding common plans and schemes under Rule 404(b), this Court

has instructed:

            When ruling upon the admissibility of evidence under
      the common plan exception, the trial court must first
      examine the details and surrounding circumstances of each
      criminal incident to assure that the evidence reveals criminal
      conduct which is distinctive and so nearly identical as to
      become the signature of the same perpetrator. Relevant to
      such a finding will be the habits or patterns of action or
      conduct undertaken by the perpetrator to commit crime, as
      well as the time, place, and types of victims typically chosen
      by the perpetrator. Given this initial determination, the court
      is bound to engage in a careful balancing test to assure that
      the common plan evidence is not too remote in time to be
      probative. If the evidence reveals that the details of each
      criminal incident are nearly identical, the fact that the
      incidents are separated by a lapse of time will not likely
      prevent the offer of the evidence unless the time lapse is
      excessive. Finally, the trial court must assure that the
      probative value of the evidence is not outweighed by its
      potential prejudicial impact upon the trier of fact. To do so,
      the court must balance the potential prejudicial impact of the
      evidence with such factors as the degree of similarity
      established between the incidents of criminal conduct, the
      Commonwealth’s need to present evidence under the
      common plan exception, and the ability of the trial court to
      caution the jury concerning the proper use of such evidence
      by them in their deliberations.

Commonwealth v. Tyson, 119 A.3d 353, 358-359 (Pa. Super. 2015)

(quoting Commonwealth v. G.D.M., Sr., 926 A.2d 984, 981 (Pa. Super.

2007)).




                                   -9-
J-S07010-21


      The trial court provided the following reasoning for admission of

Appellant’s District of Columbia conviction:

      The facts in the case in Washington D.C. are “markedly
      similar” to the present case. In both cases, [Appellant]
      resided with the victim as a guest of the household. The
      abuse was alleged to have occurred between the months of
      October, 2014 and January, 2015 in the instant case and in
      October of 2015 in the Washington, D.C. case, approximately
      ten months after he left his aunt’s residence, thus occurring
      less than a year after the abuse alleged in the instant matter.
      In the instant case, the victim was male, less than 13 years
      of age and the abuse included inappropriate touching of the
      victim’s penis and oral and anal intercourse. Likewise, in the
      Washington, D.C. matter, the victim, was male, 13 years of
      age and the alleged abuse included [Appellant] “licking I.S.’s
      anus and scrotum” and the victim being woken up “to
      [Appellant] moving his ‘front part’ back and forth with
      [Appellant’s] fingers in his anus.” In the instant matter, the
      abuse often occurred in the victim’s bedroom, as it did in the
      Washington, D.C. case. The [c]ourt, in deciding to admit the
      evidence, noted the similarities between the two cases. The
      [c]ourt stated, “The fact that you had one child 13, that the
      actor was either a relative or befriended the family, so that
      the family trusted him enough to allow him to live with the
      family and allowed him access to the child unsupervised and
      that he performed these sex acts on the child.” The [c]ourt
      also noted that it was a “certified copy of the factual proffer.
      [Appellant] signed that, his attorney signed it and we have
      the sentence of the court.” The court indicated that [it]
      would give a limiting instruction to reduce the risk of
      prejudicing the jury and did give such instruction. The
      [c]ourt also did not permit the exhibits to go out with the
      jury. Finally, while Rule 404(b) evidence typically involves
      what is commonly known as “prior bad acts,” the rule is clear
      that “evidence of a crime, wrong or other act is not
      admissible to prove a person’s character in order to show
      that on a particular occasion the person acted in accordance
      with the character,” but such evidence “may be admissible
      for another purpose, such a proving motive, opportunity,
      intent, preparation, plan, knowledge, identity, absence of
      mistake or lack of accident.”


                                  - 10 -
J-S07010-21


                                     * * *

            Finally, this [c]ourt balanced the probative value of the
      evidence and found it outweighed its potential for unfair
      prejudice.

             As the evidence was probative of a common scheme or
      plan, this court did not err and the admission of [Appellant’s]
      conviction and factual proffer in support of the guilty plea
      was proper.

Trial Court Opinion, 2/3/20, at 17–19 (record references, footnotes, and

internal citations omitted).

      We agree with the trial court that the District of Columbia conviction and

the related proffer were not offered solely to prove Appellant’s character “in

order to show that on a particular occasion [Appellant] acted in accordance

with the character.” Pa.R.E. 404(b)(1). Instead, as the trial court properly

held, the conviction and proffer were highly relevant to show Appellant’s

common scheme, plan, or design under Pa.R.E. 404(b)(2).           First, the two

incidences occurred within ten months of one another. Additionally, in both

instances, Appellant was a guest in a home where the victims resided and the

sexual abuse took place therein. The victims were young males and the abuse

took the form of anal penetration by Appellant’s finger or penis. Given the

shared characteristics of each occurrence, the evidence fell within the purview

of Pa.R.E. 404(b)(2). See, e.g., Commonwealth v. Aikens, 990 A.2d 1181,

1185-1186 (Pa. Super. 2010) (allowing evidence of earlier rape of older

daughter in trial for rape of younger daughter where victims were of like ages

at time of assault, both were the defendant’s daughters, the assaults occurred


                                  - 11 -
J-S07010-21


during overnight visits in his apartment, and the defendant began by showing

the victims pornographic movies); Commonwealth v. O’Brien, 836 A.2d

966, 970 (Pa. Super. 2003) (finding a common scheme and allowing evidence

of prior assaults where each assault was on a white boy between the ages of

eight and eleven; the boys met the defendant because he was friends with

their parents; each crime was committed in the defendant’s home, and

defendant showed pornography to his victims.). Accordingly, the trial court

did not abuse its discretion in admitting the evidence from the District of

Columbia conviction under Pa.R.E. 404(b)(2).

      We also agree with the trial court’s finding that the probative value of

the District of Columbia conviction outweighed its potential for prejudice. In

every case under Rule 404(b), a court must balance the potential prejudicial

impact of the evidence with such factors as “the degree of similarity

established between the incidents of criminal conduct, the Commonwealth’s

need to present evidence under the common plan exception, and the ability

of the trial court to caution the jury concerning the proper use of such evidence

by them in their deliberations.” Tyson, 119 A.3d at 359 (quoting G.D.M., Sr.,

926 A.2d at 987). Here, the District of Columbia conviction was, as explained

above, extremely relevant to show Appellant’s common scheme, plan, or

design in befriending, and then assaulting, I.H. Further, the Commonwealth

had a need for this evidence because Appellant denied I.H.’s allegations.

Therefore, the Commonwealth’s case against Appellant depended, in large


                                  - 12 -
J-S07010-21


measure, upon I.H.’s credibility and evidence that Appellant engaged in a

common scheme, plan, or design with the District of Columbia victim tended

to corroborate I.H.’s version of the events.   Thus, although detrimental to

Appellant, the District of Columbia conviction did not pose the risk of

duplicative evidence which could muddle the issues or mislead the jury. On

this point, the potential prejudice from the admission of the challenged

evidence was lessened by the trial court’s pointed jury instruction on the

matter: this is because “when examining the potential for undue prejudice, a

cautionary jury instruction may ameliorate the prejudicial effect of the

proffered evidence.” Commonwealth v. Hairston, 84 A.3d 657, 666 (Pa.

2014) (quoting Pa.R.E. 403 cmt) (noting that jurors are presumed to follow

the court's instructions). Herein, the court emphasized that the evidence of

the conviction and proffer was before the jury for the limited purpose:

      of tending to show a common scheme or plan by [Appellant].
      This evidence must not be considered by you in any way
      other than for that purpose that I just stated. You must not
      regard this evidence as showing that [Appellant] is a person
      of bad character or criminal tendencies from which you might
      be inclined to infer guilt in this case.

N.T., 8/9/19, at 286–287. As a jury is presumed to follow jury instructions,

this lessened the prejudicial effect of the statements.       Accordingly, we

conclude that Rule 404(b) militates in favor of admission of Appellant’s

subsequent child sexual abuse conviction.

      Appellant’s third and fourth issues are also connected. Appellant asserts

that the trial court erred in denying his motion for a mistrial based on an

                                 - 13 -
J-S07010-21


altercation outside the courtroom observed by some of the jurors. Appellant’s

Brief at unnumbered 15.         He further avers that the trial court abused its

discretion when it discharged Juror Number Two who witnessed the incident.

Id. at 17.

         As described by the trial court, the following occurred on the first day of

trial:

               On August 8, 2019, the first day of the trial testimony, during
         the lunch hour, an altercation involving members of [Appellant’s]
         family and the victim’s family occurred. An in camera hearing was
         held for the jurors who indicated that they saw or heard something
         unusual. Juror number 2 testified that he observed “an altercation
         between [the victim’s mother],” and “what appeared to be
         relatives of hers on the sidewalk.” “I heard N.H. walk up to one
         of those people and say ‘your son is a rapist.’ They had words
         with each other. There was some pushing and shoving.” He
         testified the police arrived and separated the parties. He did not
         hear what the woman said in reply. He did not discuss it with any
         of the other jurors and believed he could still be fair and impartial
         after witnessing the incident. Juror number 3 testified that she
         was walking down the street from lunch back to the courthouse
         and she “actually heard more than saw the confusion that was
         across the street.” She saw the “mom,” who “seemed to be yelling
         with siblings.” She “was yelling her son is a rapist.” When asked
         whether she understood whatever N.H. yelled or did not yell would
         be her own personal thoughts, having nothing to do with the
         evidence in this trial, [J]uror number 3 responded, “I have
         siblings. I understand.” She testified that, given what she saw
         and heard, she believed that she could still be fair and impartial
         as a juror. Juror number 5 testified that she was “just sitting
         outside in the front” and heard and saw arguments between the
         I.H.’s mother and I.H. was “just trying to stop her from shouting.”
         She did not hear what she was shouting. She observed [N.H.] run
         across the street and verbally fight with other people who were
         sitting outside. [Juror number 5] was sitting with other jurors
         when this occurred, but did not discuss it with them. She testified
         that she could be a fair and impartial juror after what she observed
         and that she could disregard it, knowing that it was the emotion
         of one witness. Juror number 7 testified that she was sitting with

                                     - 14 -
J-S07010-21


     other jurors out front of the courthouse when she saw I.H. and his
     mother, sifting on the bench. She observed the mother saying
     something and I.H., covering her mouth, “trying to quiet her,” and
     “there was a little bit of commotion directly across the street.”
     She did not hear “any specific words.” She believed that she could
     be a fair and impartial juror and disregard what she saw. Juror
     number 9 testified that she was sitting at a table with some of the
     other jurors when she saw “N.H. on the corner, screaming at some
     people in front of the restaurant we just came out. You couldn’t
     understand anything. . . . [S]he went across and there was a
     scuffle.” The jurors she was with “just got up, came in. . . [.]”
     She testified that she could still be a fair and impartial juror. Juror
     number 11 testified that she was sitting on a bench outside and
     the woman who had just testified “started to scream across the
     road to four other people eating lunch that they support a
     pedophile and a rapist.” She “eventually stood up and walked
     across the street.” “They were yelling and screaming at each
     other.” Juror number 11 testified that she could still be a fair and
     impartial juror. Juror number 12 testified that he was walking
     back to the courthouse and “didn’t really see much of anything.”
     He “just heard some really loud noises, some commotion coming
     to my right.”      Shortly thereafter, he was walking into the
     courthouse and heard sirens and saw a police car pull up. He
     didn’t see or hear who was involved or what they were saying. He
     testified that he could still be a fair and impartial juror. Juror
     number 14 testified that she was sitting at a table outside of the
     courthouse with another juror. She heard yelling and saw N.H.
     walking across the street. “There was more yelling and they
     started fighting so we came inside.” The only thing she was able
     to make out was “I believe you should be ashamed of yourself.
     That’s the only thing I heard.” She testified that she could
     continue to be a fair and impartial juror. Counsel for [Appellant]
     moved for a mistrial at the conclusion of the in camera hearing,
     which was denied.

Trial Court Opinion, 2/3/20, at 8–11 (record references omitted).

     “The decision to declare a mistrial is within the sound discretion of the

court and will not be reversed absent a flagrant abuse of discretion.”

Commonwealth v. Manley, 985 A.2d 256, 266 (Pa. Super. 2009) (quotation

omitted).   A trial court will grant a mistrial only “where the incident upon

                                  - 15 -
J-S07010-21


which the motion is based is of such a nature that its unavoidable effect is to

deprive the defendant of a fair trial by preventing the jury from weighing and

rendering a true verdict.”   Commonwealth v. Chamberlain, 176, 30 A.3d

381, 422 (Pa. 2011).

      When a trial court becomes aware that a juror has been exposed to

extraneous information which may affect a juror’s deliberation, the trial court

must assess the prejudicial effect of the outside influence. Commonwealth

v. Pope, 14 A.3d 139, 145 (Pa. Super. 2011) (citing Commonwealth v.

Messersmith, 860 A.2d 1078, 1085 (Pa. Super 2004)). We recognize that

“[a]n extraneous influence may compromise the impartiality and integrity of

the jury, raising the specter of prejudice.” Commonwealth v. Sneed, 45

A.3d 1096, 1115 (Pa. 2012) (citation omitted).       It is axiomatic that “[a]

defendant has the right to have his or her case heard by a fair, impartial, and

unbiased jury and ex parte contact between jurors and witnesses is viewed

with disfavor.” Commonwealth v. Tharp, 830 A.2d 519, 532 (Pa. 2003)

(citation omitted).

      There is, however, no per se rule in this Commonwealth
      requiring a mistrial anytime there is improper or inadvertent
      contact between a juror and a witness. Whether such
      contact warrants a mistrial is a matter addressed primarily
      to the discretion of the trial court. A trial court need only
      grant a mistrial where the alleged prejudicial event may
      reasonably be said to have deprived the moving party of a
      fair and impartial trial.

Id. at 532–533 (internal citations omitted).




                                 - 16 -
J-S07010-21


            The relevant inquiry is whether the extraneous
      influence caused a reasonable likelihood of prejudice. In
      making the reasonable likelihood of prejudice determination,
      the court must consider:      (1) whether the extraneous
      influence relates to a central issue in the case or merely
      involves a collateral issue; (2) whether the extraneous
      influence provided the jury with information they did not
      have before them at trial; and (3) whether the extraneous
      influence was emotional or inflammatory in nature. The
      burden is on the party claiming prejudice.

Sneed, 45 A.3d at 1115 (internal quotations and citations omitted).

       The trial court explained that the jurors’ observations of the altercation

outside the courthouse did not mandate a mistrial:

            While the argument outside the courthouse was
      unfortunate, the court carefully, out of the presence of the
      remainder of the jury, individually, and, on the record,
      interrogated each and every one of the jurors who had any
      knowledge of the incident.         The [c]ourt, after such
      interrogation, was satisfied that each of the jurors had
      candidly and forthrightly disclosed what he or she had
      observed and, without reservation, affirmed his or her ability
      to set it aside and decide the case according to the facts and
      the law. Here the court properly exercised its discretion and
      determined that a mistrial was not warranted.

Trial Court Opinion, 2/3/20, at 20.

      Although Appellant acknowledges that the empaneled jurors questioned

about the incident represented that they could remain fair and impartial,

Appellant “believes that this incident, wherein a Commonwealth witness, the

mother of the alleged victim whom had just testified . . . attacked the mother

of the Appellant verbally and possibly physically on the street referring to the

Appellant as a rapist and pedophile, was an incident of such a severe nature”

that Appellant could not receive a fair trial. Appellant’s Brief at 17.

                                   - 17 -
J-S07010-21


       Our review of the record compels us to disagree. We must defer to the

trial court’s credibility determinations. See Commonwealth v. Kennedy,

218 A.3d 420, 424–425 (Pa. Super. 2019) (“The trial court is in the best

position to gauge potential bias[,] and we defer to the trial court when the

grounds for the mistrial relate to jury prejudice.”) (quotation omitted). While

Appellant asks this Court to disturb the trial court’s credibility assessment of

the jurors, we may not do so under this record. The trial court interviewed

the jurors exposed to the extraneous influence individually and outside the

presence of any other jurors and was satisfied that the jurors could remain

impartial.     The transcript of the in camera juror interviews clearly

demonstrates that Juror Numbers 3, 5, 7, 9, 11, 12, and 14 would be able to

set aside what they had witnessed and render a verdict that was fair and

impartial.3 See N.T., 8/8/19, at 137 (Juror Number 3 assuring the trial court

that she could remain impartial); id. at 139 (Juror Number 5 affirming that

she could be fair and impartial after what she observed); id. at 142 (Juror

Number 7 responding in same manner as Juror Number 5); id. at 144–145,

147–148 (Juror Numbers 9, 11, 12 and 14 representing that they could remain

impartial).

       In Commonwealth v. Szakal, 50 A.3d 210 (Pa. Super. 2012), this

Court held that the trial court did not abuse its discretion in denying an



____________________________________________


3   The trial court’s interviews with Juror Number 2 are discussed infra.

                                       - 18 -
J-S07010-21


appellant’s motion for mistrial as a result of improper contact between jurors

and a Commonwealth witness. Id. at 220. Therein we reasoned as follows:

      [T]he trial court conducted a colloquy of the jury to determine
      what, if anything, each juror heard and whether the incident
      affected his or her ability to be fair and impartial. The colloquy
      revealed that only Juror No. 715 heard [the Commonwealth’s
      witness’s] comments. Each juror, including No. 715, indicated that
      his or her impartiality was not affected by the outburst. The trial
      court found the jury’s assurances credible.

Id. We reach the same conclusion in the instant case.

      Further, in his attempt to establish prejudice, Appellant offers only his

personal opinion that the jurors disingenuously represented to the trial court

that they could remain impartial. However, the trial court, as the judge of

their credibility, determined that the jurors were able to disregard anything

that they observed of the altercation and render a fair and impartial decision.

We will not disturb the trial court’s credibility determination that the jurors’

deliberations would not be compromised by what they witnessed outside of

the courthouse.   See Commonwealth v. Cosby, 224 A.3d 372, 426–427

(Pa. Super. 2019), appeal granted in part, 236 A.3d 1045 (Pa. 2020) (We are

bound by the trial court’s credibility determination of juror’s testimony).

Accordingly, for the reasons expressed above, we discern no abuse of

discretion by the trial court in denying Appellant’s motion for a mistrial.

      Finally, Appellant argues that the trial court abused its discretion in

discharging Juror Number 2. This juror also witnessed the altercation outside

of the courthouse and indicated in his August 8, 2019 in camera interview that


                                  - 19 -
J-S07010-21


he could still be fair and impartial. N.T., 8/8/19, at 134. However, at the

conclusion of the trial testimony on the following day, Juror Number 2 asked

a member of the trial court’s staff if he could discuss what he observed the

preceding day. N.T., 8/9/19, at 254. The trial court held another in camera

hearing wherein Juror Number 2 testified that “based on what I saw yesterday,

I have drawn a conclusion that the testimony I heard was false.” Id. He did

not identify whose testimony he believed was false. However, the juror

confirmed to the trial court that he could “put it out of his mind.” Id. at 255.

Over Appellant’s objection, the trial court dismissed Juror Number 2 and

replaced him with Juror Number 13 because Juror Number 2 “made a

conclusion that some testimony was false today based on what [he] saw

yesterday.” Id. at 256. The trial court further explained:

            In contradistinction to the jurors previously mentioned . . .,
      Juror number 2 demonstrated that he could not set aside what
      happened outside the courtroom and that the scenario he had seen
      the day before was now driving his credibility determination in the
      courtroom. This was not, and could not, be countenanced and the
      juror was properly excused and an alternate inserted in his stead.
      This court’s disqualification of Juror Number 2 in no way deprived
      [Appellant] of a fair and impartial trial, and in fact was done so that
      both the Commonwealth and [Appellant] would be assured of
      fairness and impartiality.

Trial Court Opinion, 2/3/20, at 21–22.

      Appellant maintains that the trial court abused its discretion in

discharging Juror Number 2 because “there is nothing in the record to indicate

that the juror’s ability to perform his duty was impaired.” Appellant’s Brief at

unnumbered 18. Appellant further asserts that it “does not stand to reason


                                   - 20 -
J-S07010-21


that while Juror 2 had said regarding two separate incidents that he could put

what he saw out of his mind and follow the [t]rial [c]ourt’s instructions and

decide the case on the facts presented and the [t]rial [c]ourt reached two

different conclusions.” Id. (record reference omitted).

      “The decision to discharge a juror is within the sound discretion of the

trial court and will not be disturbed absent an abuse of that discretion.”

Commonwealth v. Smith, 206 A.3d 551, 562–563 (Pa. Super. 2019)

(quotation omitted). “A finding regarding a juror’s impartiality ‘is based upon

determinations of demeanor and credibility that are peculiarly within a trial

[court]’s province . . . [Its] predominant function in determining juror bias

involves credibility findings whose basis cannot be easily discerned from an

appellate record.’” Id. at 562 (quoting Commonwealth v. Smith, 540 A.2d

246, 256 (Pa. Super. 1988)).

      Contrary to Appellant’s position that there is no record evidence

indicating that Juror Number 2’s ability to deliberate fairly was compromised,

Juror Number 2’s own statement that he now believed the trial testimony was

false based on what he observed outside of the courthouse provides ample

support for the trial court’s decision to discharge him. Although Juror Number

2 subsequently indicated he could put the incident out of his mind, the trial

court, as the sole determiner of credibility, concluded that Juror 2 was unable

to be fair and impartial. There is no basis to disturb the trial court’s credibility




                                    - 21 -
J-S07010-21


determination. See Cosby, 224 A.3d at 426–427 (appellate courts bound by

the trial court’s credibility determination of juror’s testimony).

      Additionally, we reject Appellant’s claim that the trial court’s decision

not to grant a mistrial was inconsistent with its decision to dismiss Juror

Number 2. The two results are readily reconcilable. On the basis of the jurors’

testimony during the first in camera interview, occurring immediately after

the incident, the trial court determined that the jurors were able to continue

serving as fair and impartial jurors.       None of the jurors, Juror Number 2

included, indicated that his or her opinion of the case was influenced by the

incident. However, the following day, Juror Number 2 revealed that he had

made a conclusion as to the veracity of testimony given based on the incident

he witnessed. The trial court was well within its discretion to discredit Juror

Number 2’s representation that he could disregard the incident. Therefore,

the trial court properly exercised its discretion in removing Juror Number 2

and replacing him with an alternate; accordingly, this issue lacks merit.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/26/2021


                                   - 22 -
J-S07010-21




              - 23 -